IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-463-CV



PABLO SOLIZ, BALDEMAR SOLIS, AND JOSE SOLIZ,

	RELATORS

vs.



JAMES M. MCCORMACK,

	RESPONDENT

 


ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 



PER CURIAM

	Relators Pablo Soliz, Baldemar Solis [sic], and Jose Soliz filed a "Motion Asking
for Order Allowing Relators to File Writ of Mandamus without Violating Rule 2.15 of the Texas
Rules of Disciplinary Procedure" in this Court.  Respondent is James M. McCormack, general
counsel of the State Bar of Texas.  Relators apparently complain of the State Bar's handling and
disposition of grievance proceedings.
	By letter, the Clerk requested relators to tender a motion for leave to file petition
for writ of mandamus, a petition, and a brief in support of the petition if they wished to seek
mandamus relief from this Court.  See Tex. R. App. P. 121.  Relators respond that they may not
do so without violation of Rule 2.15 of the Texas Rules of Disciplinary Procedure which provides
for the confidentiality of district grievance committee proceedings.  Tex. Disciplinary R. Prof.
Conduct 2.15 (State Bar Rules art. X, § 9).
	However, this Court may issue a writ of mandamus only to enforce its jurisdiction
or "against a judge of a district or county court in the court of appeals district."  Tex. Gov't Code
Ann. § 22.221(a), (b) (West 1988).  Even were relators to submit the appropriate motion to
invoke our jurisdiction, we have no authority to issue a writ of mandamus against respondent. 
Accordingly, we overrule relators' motion and dismiss this original proceeding for want of
jurisdiction.

Before Chief Justice Carroll, Justices Jones and Kidd
Original Proceeding Dismissed for Want of Jurisdiction
Filed:   September 21, 1994
Do Not Publish